Citation Nr: 0532671	
Decision Date: 12/02/05    Archive Date: 12/21/05

DOCKET NO.  03-31 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel

INTRODUCTION

The veteran served on active duty in the United States Army 
from November 1969 to November 1971.

In February 2003, the veteran filed a claim of entitlement to 
service connection for a psychiatric disability to include 
PTSD (claimed as neurosis, PTSD and anxiety disorder).  In a 
June 2003 rating decision, the Department of Veterans Affairs 
(VA) Regional Office in Baltimore, Maryland (the RO) denied 
the veteran's claim.  The veteran initiated an appeal of this 
decision, which was completed with the timely submission of 
his substantive appeal (VA Form 9) in October 2003.  

The veteran testified before the undersigned Veterans Law 
Judge at a hearing which was conducted in Washington, D.C. in 
November 2004.  The transcript of the hearing is associated 
with the veteran's VA claims folder.

This case was previously before the Board in February 2005.  
At that time the claim was remanded for further evidentiary 
development.  The Board is satisfied that the requested 
development has been adequately completed and the case is now 
ready for adjudication.


FINDINGS OF FACT

1.  The competent medical evidence of record indicates that 
PTSD does not currently exist.

2.  The competent medical evidence of record indicates that 
the veteran's currently diagnosed acquired psychiatric 
disability, diagnosed as adjustment disorder, panic disorder 
and depression, is not etiologically related to his military 
service.




CONCLUSION OF LAW

Service connection for an acquired psychiatric disability is 
not warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks service connection for an acquired 
psychiatric disorder, to include PTSD.  Specifically, he 
contends that his current psychiatric problems are a result 
of stressful experiences in active service, including his 
service as a photographer in Japan during the Vietnam War.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issue on appeal will then 
be analyzed and a decision rendered.
The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA) [codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated 
the former statutory requirement that claims be well 
grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2005)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The VCAA is 
accordingly applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the VCAA 
have been satisfied with respect to the issue on appeal.  The 
Board observes that the veteran was informed in the October 
2003 statement of the case and in the August 2005 
supplemental statement of the case of the relevant law and 
regulations pertaining to his claim.

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in a letter dated 
February 15, 2005, whereby the veteran was advised of the 
provisions relating to the VCAA, to include advising him of 
the need to provide evidence of a current disability and a 
relationship between a current disability and an injury, 
disease, or event in service.  Specifically, he was advised 
that VA would obtain relevant Federal government records, 
including his service records, VA Medical Center records, and 
records from other Federal agencies such as the Social 
Security Administration.  The veteran was also informed in 
the February 2005 VCAA letter that a VA examination would be 
scheduled if necessary to make a decision on his claim.  He 
was also informed that VA would, on his behalf, make 
reasonable efforts to obtain relevant records not in the 
custody of a Federal agency, to include records from state or 
local governments, private medical care providers, current or 
former employers, and other non-Federal governmental 
sources.  The February 2005 VCAA letter specifically informed 
the veteran that "if the evidence is not in your possession, 
you must give us enough information about the evidence so 
that we can request it from the person or agency that has it.  
If the holder of the evidence declines to give it to us, asks 
for a fee to provide it, or VA otherwise cannot get the 
evidence, we will notify you.  It is your responsibility to 
make sure we receive all requested records that are not in 
the possession of a Federal department or agency" [Emphasis 
in original].  The letter specifically requested: "If there 
is any other evidence or information that you think will 
support your claim, please let us know.  If you have any 
evidence in your possession that pertains to your claim, 
please send it to us." 
In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

Review of the record reveals that the veteran was not 
provided complete notice of the VCAA prior to the initial 
adjudication of his claim, which was by rating decision in 
February 2003.  The Board is of course aware of the Court's 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), 
which appears to stand for the proposition that VCAA notice 
must be sent prior to adjudication of an issue by the RO.  
Crucially, the veteran was provided with VCAA notice through 
the February 2005 VCAA letter and his claim was readjudicated 
in the August 2005 supplemental statement of the case, after 
he was provided with the opportunity to submit evidence and 
argument in support of his claim and to respond to the VA 
notice.  Thus, any VCAA notice deficiency has been rectified, 
and there is no prejudice to the veteran in proceeding to 
consider his claim on the merits.

Moreover, the Court recently held in Mayfield v. Nicholson, 
19 Vet. App. 103 
(2005) that timing errors such as this do not have the 
natural effect of producing prejudice and, therefore, 
prejudice must be pled as to it.  In Mayfield, the timing-of-
notice error was found to be sufficiently remedied and cured 
by subsequent provisions of notice by the RO, such that the 
appellant was provided with a meaningful opportunity to 
participate effectively in the processing of her claim by VA.  
As discussed in the preceding paragraph, the veteran received 
such notice and opportunity to respond.  The veteran has 
pointed to no prejudice resulting from the timing of the VCAA 
notice. 

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].   



Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the RO has obtained the 
veteran's service medical records and reports of private and 
VA medical treatment, which will be discussed below.  
Pursuant to the Board's remand, the veteran was provided a VA 
psychiatric examination in February 2005, the results of 
which will be discussed below.  The report of the medical 
examination reflects that the examiner recorded the veteran's 
past medical history, noted his current complaints, conducted 
a psychiatric evaluation and rendered appropriate diagnoses 
and opinions.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran and his representative have been 
accorded the opportunity to present evidence and argument in 
support of his claim.  As noted in the Introduction above, 
the veteran presented personal testimony at a Central Office 
hearing in November 2004.

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.



Pertinent law and regulations

Service connection - in general

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  See 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including psychoses, when 
manifested to a compensable degree within the initial post 
service year.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309(a) (2005).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

Personality disorders are deemed to be congenital or 
developmental abnormalities and are not considered to be 
disabilities for the purposes of service connection.  
See 38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2005); see also Winn 
v. Brown, 8 Vet. App. 510, 516 (1996), and cases cited 
therein.

Service connection presupposes a current diagnosis of the 
claimed disability.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).



Service connection - PTSD

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f) (2005).

The provisions of 38 C.F.R. § 3.304(f) specifically require 
that PTSD be diagnosed in accordance with 38 C.F.R. § 
4.125(a) (2005), which in turn requires that any diagnosis of 
a mental disorder conform to the American Psychiatric 
Association: Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM- IV).

Analysis

As discussed above, in order to establish service connection 
for the claimed disorder, there must be (1) medical evidence 
of a current disability; (2) evidence of the in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between (1) and (2).  See 
Hickson, supra.

With respect to Hickson element (1), current disability, 
there is evidence of record of a diagnosis of adjustment 
disorder, panic disorder and depression.  To that extent, the 
element is met. 

There is, however, no competent medical evidence of a 
diagnosis of PTSD.  To the extent that the veteran himself 
believes that PTSD exists, it is now well established that 
lay persons without medical training, such as the veteran, 
are not competent to comment on medical matters such as 
diagnosis, date of onset or cause of a disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) (2005) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].  The statements offered 
in support of the veteran's claim by him are not competent 
medical evidence and do not serve to establish the existence 
of a current disability.    

A treatment note from Key Point Health Services, Inc. dated 
in October 2002 refers without any explanation to PTSD 
symptoms.  No specific symptoms are mentioned.  In addition, 
there is no diagnosis of PTSD, and no indication from this 
record that a mental status examination was performed or if 
the veteran actually met the DSM-IV criteria for a diagnosis 
of PTSD.  Moreover, the remainder of the medical record, 
including extensive records from Key Point Health Services, 
Inc. covering several years (1998-2003), make no mention of 
PTSD.      

There are a number of records evidencing a personality 
disorder.  However, as noted above, a personality disorder is 
not considered a disability for service connection purposes.  
See 38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2005).  

Additionally, the medical evidence shows a history of 
substance abuse.  However, Section 8052 of the Omnibus Budget 
Reconciliation Act (OBRA) of 1990, Pub. L. No. 101-508, § 
8052, 104 Stat. 1388, 1388- 351, prohibits, effective for 
claims filed after October 31, 1990, payment of compensation 
for a disability that is a result of a veteran's own alcohol 
or drug abuse.  [The Board observes that in any event the 
veteran does not appear to claim that his substance abuse is 
related to his military service.]  

Therefore, the only diagnoses of record by medical 
professionals that are relevant to the veteran's claim are 
adjustment disorder, panic disorder and depression.    
Element (1) is met for adjustment disorder, panic disorder 
and depression only.  
The veteran's claim for entitlement to service connection for 
PTSD fails based on lack of competent medical evidence of a 
current disability.  The veteran has been accorded ample 
opportunity to present medical evidence in support of his 
claim for PTSD, but he has failed to do so.  See 38 U.S.C.A. 
§ 5107(a) [it is the claimant's responsibility to support a 
claim for VA benefits].

With respect to Hickson element (2), disease or injury in 
service, the Board will separately address the matters of in-
service disease and in-service injury.

With respect to in-service disease, the veteran's service 
medical records show that he was discharged based on 
unsuitability [which was subsequently upgraded to honorable].  
The veteran's discharge was, in part, based on a September 
1971 psychiatric examination where the examiner diagnosed the 
veteran with passive-aggressive personality disorder.  As 
detailed above a personality disorder is considered a 
congenital or developmental defect and is not a disability 
for service connection purposes.  See 38 C.F.R. §§ 3.303(c), 
4.9, 4.127 (2005).  

Crucially, the September 1971 examiner specifically found 
that the veteran did not exhibit "psychosis . . . or any 
other condition which would warrant disposition through 
medical channels for psychiatric reasons."  There is no in-
service evidence to the contrary.  Accordingly, the 
contemporaneous evidence indicates a lack of any acquired 
psychiatric disease in service.  

[The Board observes that a psychosis was not manifested 
within the statutory one year presumptive period after 
service, see 38 C.F.R. §§ 3.307, 3.309.  In any event, a 
current psychosis is neither medically demonstrated or 
claimed by the veteran.]

The Board notes that the veteran has argued that his 
diagnosis of a personality disorder in service was incorrect, 
but was instead the initial manifestation of his current 
acquired psychiatric disorder.  See the veteran's hearing 
transcript, page 18.  However, he has provided no competent 
medical evidence to support this contention.  See Espiritu 
and 38 U.S.C.A. § 5107(a), both supra.  To the contrary, the 
recent VA examination continued to diagnose a personality 
disorder, and the examiner further indicated that the 
veteran's acquired psychiatric problems are not related to 
his military service.  

With respect to in-service injury, there is no indication of 
a physical injury.  In fact, the September 1971 examiner 
specifically found no evidence of "brain damage" in service 
that would account for any sort of psychiatric disability. 
The veteran himself does not appear to contend that any 
organic damage occurred during service.

Rather, the veteran has detailed in numerous correspondence 
over the years a number of incidents in service that he feels 
have caused his current mental problems.  For instance, in a 
statement dated in April 1999, the veteran points to lack of 
promotion, poor photography equipment in the photography lab 
to which he was assigned and the "illegal" location of his 
photography lab in a nuclear fallout chamber as some of the 
"injuries" that led to his current mental problems.
  
The Board has no reason to disbelieve believe that the 
veteran had difficulty in service.  Indeed, his military 
history was marked by unmilitary behavior, poor attitude and 
the like, and as noted above he was separated from service 
due to this.  However, his difficulty in dealing with 
military authority, in and of itself, does not constitute an 
"injury" as the Board understands the term.  There is no 
evidence of any undue stress on the veteran during service.  
Indeed, at a time when thousands of his fellow serviceman 
were being killed or maimed in Vietnam he was a photographer 
in Japan.  There is no evidence of  personal assault, 
confinement in the stockade, etc.  In short, no in-service 
injury, physical or psychic, is objectively demonstrated.  
Put another way, the veteran's after-the-fact recollections 
of supposed ill treatment do not equate to any in-service 
injury.  

For reasons expressed above, Hickson element (2) has 
therefore not been met, and the claim fails on that basis 
alone.

In the absence of an in-service incurrence or aggravation of 
a disease or injury, it follows that Hickson element (3), or 
medical nexus, is necessarily lacking also.  Moreover, the 
only competent medical evidence on point is against the 
claim.  The February 2005 VA examiner specifically found that 
"this veteran does not have any psychopathology linked to 
the service . . . . This veteran has an adjustment disorder 
that is not linked to service."  There is no competent 
medical evidence to the contrary.  

Element (3) is also not satisfied, and the veteran's claims 
on that additional basis.

There is ample evidence of the veteran's anger and 
frustration with respect to his military experience.  The 
Board does not doubt the sincerity of the veteran when he 
argues that his problems in the military have led to his 
current psychiatric disabilities.  However, the Board must 
evaluate competent medical evidence when addressing the 
etiology of the veteran's psychiatric disability-it cannot 
simply rely on the veteran's beliefs.  As discussed above, it 
is now well established that lay persons without medical 
training, such as the veteran, are not competent to comment 
on medical matters such as etiology.  See Espiritu, supra; 
see also Voerth v. West, 13 Vet. App. 117, 119 (1999) 
[unsupported by medical evidence, a claimant's personal 
belief, no matter how sincere, is not probative of a nexus to 
service].  The veteran's lay opinion to the effect that his 
current problems are due to his military service is therefore 
entitled to no weight of probative value. 

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
an acquired psychiatric disorder, to include PTSD.  
Therefore, contrary to the assertions of the veteran's 
representative, the benefit of the doubt rule is not for 
application because the evidence is not in relative 
equipoise.  The benefit sought on appeal is accordingly 
denied.


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


